Case: 18-13348    Date Filed: 03/20/2019   Page: 1 of 2


                                                            [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 18-13348
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 4:18-cr-10001-JEM-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

RICHARD STEVEN JOHNSON,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (March 20, 2019)

Before JORDAN, JULIE CARNES and BRANCH Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,
               Case: 18-13348     Date Filed: 03/20/2019    Page: 2 of 2


997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced

if it was made knowingly and voluntarily); United States v. Grinard-Henry, 399

F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver of

the right to appeal difficult or debatable legal issues or even blatant error).




                                           2